DETAILED ACTION

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 6/28/2021 has been entered.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claim 1-5, 8-12, 15-18 are rejected under 35 U.S.C. 103 as being unpatentable over MacLeod, Stewart et al (US Patent No. 6434558), hereafter, referred to as .

Regarding claim 1(Currently amended), MacLeod teaches identifying, by the destination system, a value of a data lineage record that corresponds to a first attribute, of the first data structure, associated with the data element (MacLeod, col 7 line 34-41 discloses tracing/identifying data by lineage for a data structure (i.e. first data structure) “A user of the data contained in table 151 may want to trace the lineage of the data for the purpose of verifying its accuracy, tracing it source, and so on. To that end table 151 contains an additional column 157. Lineage column 157 contains information to provide a link to the lineage of the data.”; col 2 line 65-67 & col 3 line 1-5 disclose unique lineage data which is being added for row as in Fig. 5 (element 157) can be added for column or attributes “However, the invention is by no means limited to row level lineage, as the invention could be applied on a column basis or a table basis as well”; therefore in column level lineage, the lineage would trace the column or attribute level identifier or lineage ); 
the particular data being identified by the source system based on the value of the data lineage record (MacLeod, col 7 line 34-41 discloses tracing/identifying data by lineage record “A user of the data contained in table 151 may want to trace the lineage of the data for the purpose of verifying its accuracy, tracing it 151 contains an additional column 157. Lineage column 157 contains information to provide a link to the lineage of the data.”),
MacLeod  teaches tracing by lineage record but he does not explicitly teach A method comprising: identifying, by a destination system configured to use a first data structure, a data element, of the first data structure, that includes an error; providing, by the destination system and to a source system configured to use a second data structure, a request to fix the error, the request including information identifying the value of the data lineage record; and receiving, by the destination system and from the source system, particular data to fix the error based on providing the request, and a name of the first attribute of the first data structure being different from a second name of a second attribute, of the second data structure, associated with the particular data.
However, in the same field of endeavor of data tracing by lineage Spitz teaches A method comprising: identifying, by a destination system configured to use a first data structure, a data element, of the first data structure, that includes an error (Spitz, para 0023 discloses identifying error in a data element of a data structure (i.e. dataset) at a destination (at a downstream in data flow system) “a method includes upon identifying an error or possible error in a data element of a downstream dataset of a data processing system, automatically identifying, based on data lineage information relating to the downstream dataset”);
Therefore, would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention was made to incorporate the tracing of lineage record of MacLeod into identifying errors in data elements of Spitz to produce 
MacLeod and Spitz teach finding errors and tracing by lineage record but they don’t explicitly teach providing, by the destination system and to a source system configured to use a second data structure, a request to fix the error, the request including information identifying the value of the data lineage record; and receiving, by the destination system and from the source system, particular data to fix the error based on providing the request, and a name of the first attribute of the first data structure being different from a second name of a second attribute, of the second data structure, associated with the particular data.
However, in the same field of endeavor of data correction Mo teaches providing, by the destination system and to a source system configured to use a second data structure, a request to fix the error, the request including information identifying the value of the data lineage record; and receiving, by the destination system and from the source system, particular data to fix the error based on providing the request (Mo, Fig. 2  discloses obtaining the error information (step S230), S240 discloses sending a request for error correction data and finally step S250 discloses replacing the error by received data from backup server; para 0028 further discloses that the description information contains identification/tracking/lineage info “according to the detected error data, the optical disc playing apparatus will obtain the description information about said error data (Step S230). Each ECC data block labeled ,
Therefore, would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention was made to incorporate the tracing of lineage record of MacLeod and Spitz into data correction by lineage of Mo to produce an expected result of providing correct data to users. The modification would be obvious because one of ordinary skill in the art would be motivated to fix errors by getting valid data form an authentic source.
MacLeod, Spitz and Mo teach finding errors and fixing them by tracing lineage record for valid fixes but they don’t explicitly teach and a name of the first attribute of the first data structure being different from a second name of a second attribute, of the second data structure, associated with the particular data.
However, in the same field of endeavor of data migration Li teaches and a name of the first attribute of the first data structure being different from a second name of a second attribute, of the second data structure, associated with the particular data (Li, para 0080 and Element 504 (First columns), element 506 (Second Columns) of Fig. 5 disclose identifying or matching two sets of data residing in source and destination system. The fig. 5 further discloses that source & destination columns/attributes with different names (“EMPLOYEE NAME” in source is “NAME” in target) are getting identified and matched/ connected.).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention was made to incorporate the tracing of lineage record and correcting data by lineage of MacLeod, Spitz and Mo into identifying 

Regarding claim 2 (Currently amended), MacLeod, Spitz, Mo and Li teach all the limitations for claim 1 and MacLeod further teaches receiving data from the source system, the data including the data lineage record (MacLeod, col 6 line 54-59 discloses that lineage data to is getting added in first and then from first system (Database application 1) to second system (Database Application 5)  “According to an aspect of the present invention, data moving through several systems toward a destination database can be traced. For example, in the exemplary system of FIG. 4, data from database 72 c moves through database 72 a and then on to database 70. Along the way, the data may also undergo transformation. As described more fully below, data lineage information may be attached to data as it moves through systems thereby allowing the history and origin of data to be traced.”); 
Mo further teaches and storing the data, in the first data structure, before identifying the data element that includes the error (Mo, element S220 of Fig. 2  discloses identification of error is being performed on save data structured and then error details or description is found in element S230).

where the data is stored in a first format by the source system, where the data is stored in a second format by the destination system, and where the second format is different from the first format(Li, para 0080 and Element 504 (First columns) at source system, element 506 (Second Columns) in target system of Fig. 5 disclose same data is being saved in two different format such as  “REPORTS TO” in source is “MANAGED BY” in target) are getting identified and matched/ connected.).

Regarding claim 4 (Original) MacLeod, Spitz, Mo and Li teach all the limitations of claim 1 and MacLeod further teaches where the data lineage record is used to provide a consistent visualization of the data for display (MacLeod, col 9 line 41-50 and Fig. 12 discloses disclose displaying a report for viewing data trace history by lineage record “After the data lineage information is stored in the repository and linked to the data stored in the database, a user can use the data lineage to trace the history of data. FIG. 12 illustrates a lineage WINDOW 250 that is displaying lineage information for a selected exemplary Lineage_Short 233 value, i.e., “−435492295.””).

Regarding claim 5 (Currently Amended) MacLeod, Spitz, Mo and Li teach all the limitations of claim 1 and MacLeod further teaches further comprising: providing, to the source system, information identifying a manner in which the data lineage record was included in the first data structure by the destination system (MacLeod, in consistent with para 0020 of instant application interpreting  “information identifying a manner” as it would have been interpreted by one skilled in this field of art to mean what column/attribute is being represented by corresponding lineage data; col 2 line 65-67 & col 3 line 1-5 disclose unique lineage data which is being added for row as in Fig. 5 (element 157) can be added for column or attributes “However, the invention is by no means limited to row level lineage, as the invention could be applied on a column basis or a table basis as well” in that case lineage each column/attribute can have different lineage identifier representing different columns ).

Regarding claim 8 (Currently amended), MacLeod teaches A destination system, comprising: one or more memories; and one or more processors communicatively coupled to the one or more memories, configured to (MacLeod, Fig. 1 discloses computing hardware): 
identify a value of a data lineage record that corresponds a first attribute, of the first data structure, associated with the data element (MacLeod, col 7 line 34-41 discloses tracing/identifying data by lineage for a data structure (i.e. first data structure) “A user of the data contained in table 151 may want to trace the lineage of the data for the purpose of verifying its accuracy, tracing it source, and so on. To that end table 151 contains an additional column 157. Lineage column 157 contains information to provide a link to the lineage of the data.”; col 2 line 65-67 & col 3 line 1-5 disclose unique lineage data which is being added for row as in Fig. 5 (element 157) can be added for column or attributes “However, the invention is by no means limited to row level lineage, as the invention could be applied on a column basis or a table basis as ; 
the particular data being identified by the source system based on the value of the data lineage record (MacLeod, col 7 line 34-41 discloses tracing/identifying data by lineage record “A user of the data contained in table 151 may want to trace the lineage of the data for the purpose of verifying its accuracy, tracing it source, and so on. To that end table 151 contains an additional column 157. Lineage column 157 contains information to provide a link to the lineage of the data.”), 
MacLeod  teaches tracing of lineage record but he does not explicitly teach identify a data element, of a first data structure, that includes an error; provide, to a source system configured to use a second data structure, a request, the request including information identifying the value of the data lineage record; and receive, from the source system, particular data based on providing the request, and a name of the first attribute of the first data structure being different from a second name of a second attribute, of the second data structure, associated with the particular data.
However, in the same field of endeavor of data tracing by lineage Spitz teaches identify a data element, of a first data structure, that includes an error (Spitz, para 0023 discloses identifying error in a data element of a data structure (i.e. dataset) at a destination (at a downstream in data flow system) “a method includes upon identifying an error or possible error in a data element of a downstream dataset of a data processing system, automatically identifying, based on data lineage information relating to the downstream dataset”);

MacLeod and Spitz teach finding errors and tracing by lineage record but they don’t explicitly teach provide, to a source system configured to use a second data structure, a request, the request including information identifying the value of the data lineage record; and receive, from the source system, particular data based on providing the request, and a name of the first attribute of the first data structure being different from a second name of a second attribute, of the second data structure, associated with the particular data.
However, in the same field of endeavor of data correction Mo teaches provide, to a source system configured to use a second data structure, a request, the request including information identifying the value of the data lineage record; and receive, from the source system, particular data based on providing the request (Mo, Fig. 2  discloses obtaining the error information (step S230), S240 discloses sending a request for error correction data and finally step S250 discloses replacing the error by received data from backup server; para 0028 further discloses that the description information contains identification/tracking/lineage info “according to the detected error data, the optical disc playing apparatus will obtain the description information about said error data (Step S230). Each ECC data block labeled as error ,
Therefore, would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention was made to incorporate the tracing of lineage record of MacLeod and Spitz into data correction by lineage of Mo to produce an expected result of providing correct data to users. The modification would be obvious because one of ordinary skill in the art would be motivated to fix errors by getting valid data form an authentic source.
MacLeod, Spitz and Mo teach finding errors and fixing them by tracing lineage record for valid fixes but they don’t explicitly teach and a name of the first attribute of the first data structure being different from a second name of a second attribute, of the second data structure, associated with the particular data.
However, in the same field of endeavor of data migration Li teaches and a name of the first attribute of the first data structure being different from a second name of a second attribute, of the second data structure, associated with the particular data (Li, para 0080 and Element 504 (First columns), element 506 (Second Columns) of Fig. 5 disclose identifying or matching two sets of data residing in source and destination system. The fig. 5 further discloses that source & destination columns/attributes with different names (“EMPLOYEE NAME” in source is “NAME” in target) are getting identified and matched/ connected.).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention was made to incorporate the tracing of lineage record and correcting data by lineage of MacLeod, Spitz and Mo into identifying 

Regarding claim 9 (Currently amended), MacLeod, Spitz, Mo and Li teach all the limitations for claim 8 and MacLeod further teaches receive data from the source system, Attorney Docket No. 0104-0050C1 the data including the data lineage record (MacLeod, col 6 line 54-59 discloses that lineage data to is getting added in first and then from first system (Database application 1) to second system (Database Application 5)  “According to an aspect of the present invention, data moving through several systems toward a destination database can be traced. For example, in the exemplary system of FIG. 4, data from database 72 c moves through database 72 a and then on to database 70. Along the way, the data may also undergo transformation. As described more fully below, data lineage information may be attached to data as it moves through systems thereby allowing the history and origin of data to be traced.”); 
Mo further teaches and store the data, in the first data structure, before identifying the data element that includes the error (Mo, element S220 of Fig. 2  discloses identification of error is being performed on save data structured and then error details or description is found in element S230).


where the data is stored in a first format by the source system, where the data is stored in a second format by the destination system, and where the second format is different from the first format (Li, para 0080 and Element 504 (First columns) at source system, element 506 (Second Columns) in target system of Fig. 5 disclose same data is being saved in two different format such as  “REPORTS TO” in source is “MANAGED BY” in target) are getting identified and matched/ connected.).

Regarding claim 11 (Original) MacLeod, Spitz, Mo and Li teach all the limitations of claim 8 and MacLeod further teaches where the data lineage record is used to provide a consistent visualization of the data for display (MacLeod, col 9 line 41-50 and Fig. 12 discloses disclose displaying a report for viewing data trace history by lineage record “After the data lineage information is stored in the repository and linked to the data stored in the database, a user can use the data lineage to trace the history of data. FIG. 12 illustrates a lineage WINDOW 250 that is displaying lineage information for a selected exemplary Lineage_Short 233 value, i.e., “−435492295.””).

Regarding claim 12 (Currently Amended) MacLeod, Spitz, Mo and Li teach all the limitations of claim 8 and MacLeod further teaches where the one or more processors are further configured to: provide, to the source system, information identifying a manner in which the data lineage record was included in the first data structure by the destination system (MacLeod, in consistent with para 0020 of instant information identifying a manner” as it would have been interpreted by one skilled in this field of art to mean what column/attribute is being represented by corresponding lineage data; col 2 line 65-67 & col 3 line 1-5 disclose unique lineage data which is being added for row as in Fig. 5 (element 157) can be added for column or attributes “However, the invention is by no means limited to row level lineage, as the invention could be applied on a column basis or a table basis as well” in that case lineage each column/attribute can have different lineage identifier representing different columns ).

Regarding claim 15 (Currently amended), MacLeod teaches A non-transitory computer-readable medium storing instructions, the instructions comprising: one or more instructions that, when executed by one or more processors of a destination system, cause the one or more processors to (MacLeod, Fig. 1 and col 3:53-55 disclose computing hardware such as processors, storage devices etc. “The drives and their associated computer-readable media provide non-volatile storage of computer readable instructions”): 
identify a value of a data lineage record that corresponds to a first attribute, of the first data structure, associated with the data element (MacLeod, col 7 line 34-41 discloses tracing/identifying data by lineage for a data structure (i.e. first data structure) “A user of the data contained in table 151 may want to trace the lineage of the data for the purpose of verifying its accuracy, tracing it source, and so on. To that end table 151 contains an additional column 157. Lineage column 157 contains information to provide a link to the lineage of the data.”; col 2 line 65-67 & col 3 line 1-5 disclose ; 
particular data based on providing the request, the particular data being identified by the source system based on the value of the data lineage record (MacLeod, col 7 line 34-41 discloses tracing/identifying data by lineage record “A user of the data contained in table 151 may want to trace the lineage of the data for the purpose of verifying its accuracy, tracing it source, and so on. To that end table 151 contains an additional column 157. Lineage column 157 contains information to provide a link to the lineage of the data.”), 
MacLeod  teaches tracing of lineage record but he does not explicitly teach identify a data element, of a first data structure, that includes an error; provide, to a source system configured to use a second data structure, a request, the request including information identifying the value of the data lineage record; and receive, from the source system, and a name of the first attribute of the first data structure being different from a second name of a second attribute, of the second data structure, associated with the particular data:
However, in the same field of endeavor of data tracing by lineage Spitz teaches identify a data element, of a first data structure, that includes an error (Spitz, para 0023 discloses identifying error in a data element of a data structure (i.e. dataset) at a destination (at a downstream in data flow system) “a method includes upon identifying ;
Therefore, would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention was made to incorporate the tracing of lineage record of MacLeod into identifying errors in data elements of Spitz to produce an expected result of tracking errors. The modification would be obvious because one of ordinary skill in the art would be motivated to find errors in migrated data sets to in order to fix them.
 MacLeod and Spitz teach finding errors and tracing by lineage record but they don’t explicitly teach provide, to a source system configured to use a second data structure, a request, the request including information identifying the value of the data lineage record; and receive, from the source system, and a name of the first attribute of the first data structure being different from a second name of a second attribute, of the second data structure, associated with the particular data.
However, in the same field of endeavor of data correction Mo teaches provide, to a source system configured to use a second data structure, a request, the request including information identifying the value of the data lineage record; and receive, from the source system (Mo, Fig. 2  discloses obtaining the error information (step S230), S240 discloses sending a request for error correction data and finally step S250 discloses replacing the error by received data from backup server; para 0028 further discloses that the description information contains identification/tracking/lineage 230). Each ECC data block labeled as error data has its unique identification information such as starting address, ending address and the like”.),
Therefore, would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention was made to incorporate the tracing of lineage record of MacLeod and Spitz into data correction by lineage of Mo to produce an expected result of providing correct data to users. The modification would be obvious because one of ordinary skill in the art would be motivated to fix errors by getting valid data form an authentic source.
MacLeod, Spitz and Mo teach finding errors and fixing them by tracing lineage record for valid fixes but they don’t explicitly teach and a name of the first attribute of the first data structure being different from a second name of a second attribute, of the second data structure, associated with the particular data.
However, in the same field of endeavor of data migration Li teaches and a name of the first attribute of the first data structure being different from a second name of a second attribute, of the second data structure, associated with the particular data (Li, para 0080 and Element 504 (First columns), element 506 (Second Columns) of Fig. 5 disclose identifying or matching two sets of data residing in source and destination system. The fig. 5 further discloses that source & destination columns/attributes with different names (“EMPLOYEE NAME” in source is “NAME” in target) are getting identified and matched/ connected.).


Regarding claim 16 (Currently amended), MacLeod, Spitz, Mo and Li teach all the limitations for claim 15 and MacLeod further teaches receive data from the source system, the data including the data lineage record (MacLeod, col 6 line 54-59 discloses that lineage data to is getting added in first and then from first system (Database application 1) to second system (Database Application 5)  “According to an aspect of the present invention, data moving through several systems toward a destination database can be traced. For example, in the exemplary system of FIG. 4, data from database 72 c moves through database 72 a and then on to database 70. Along the way, the data may also undergo transformation. As described more fully below, data lineage information may be attached to data as it moves through systems thereby allowing the history and origin of data to be traced.”); 
Mo further teaches and store the data, in the first data structure, before identifying the data element that includes the error (Mo, element S220 of Fig. 2  .

Regarding claim 17 (Original) MacLeod, Spitz, Mo and Li teach all the limitations of claim 15 and MacLeod further teaches where the data lineage record is used to provide a consistent visualization of the data for display (MacLeod, col 9 line 41-50 and Fig. 12 discloses disclose displaying a report for viewing data trace history by lineage record “After the data lineage information is stored in the repository and linked to the data stored in the database, a user can use the data lineage to trace the history of data. FIG. 12 illustrates a lineage WINDOW 250 that is displaying lineage information for a selected exemplary Lineage_Short 233 value, i.e., “−435492295.””).

Regarding claim 18 (Currently Amended) MacLeod, Spitz, Mo and Li teach all the limitations of claim 15 and MacLeod further teaches where the one or more instructions, when executed by the one or more processors, further cause the one or more processors to: provide, to the source system, information identifying a manner in which the data lineage record was included in the first data structure by the destination system (MacLeod, in consistent with para 0020 of instant application interpreting  “information identifying a manner” as it would have been interpreted by one skilled in this field of art to mean what column/attribute is being represented by corresponding lineage data; col 2 line 65-67 & col 3 line 1-5 disclose unique lineage data which is being added for row as in Fig. 5 (element 157) can be added for column or attributes “However, the invention is by no means limited to row .

Claim 6, 13 and 19 are rejected under 35 U.S.C. 103 as being unpatentable over MacLeod, Stewart et al (US Patent No. 6434558), hereafter, referred to as “MacLeod”, in view of Spitz, Chuck et al (PGPUB Document No. US 20160364434), hereafter, referred to as “Spitz”, in view of Li, Mo et al (PGPUB Document No. US 20100067335), hereafter, referred to as “Mo”, in view of Li, Haifeng et al (PGPUB Document No. US 20160140116), hereafter, referred to as “Li”, in further view of Barsness, Eric et al (PGPUB Document No. 20050240615), hereafter, referred to as “Barsness”.

Regarding claim 6 (Currently Amended) MacLeod, Spitz, Mo and Li teach all the limitations of claim 5 but they don’t explicitly teach where the information identifying the manner identifies one or more of: whether any unique values in the data lineage record were modified from what the source system provided, or whether the first data structure includes any attributes that are different from the attributes in the data lineage record. 
However in the same field of endeavor of data migration Barsness teaches where the information identifying the manner identifies one or more of: whether any unique values in the data lineage record were modified from what the source system provided, or whether the first data structure includes any attributes that are different from the attributes in the data lineage record (Barsness, para 0081 .
Therefore, would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention was made to incorporate the data migration of MacLeod, Spitz, Mo and Li teach into comparison of source and destination column unique values of Barsness to produce an expected result of identification of unique value mismatch during migration. The modification would be obvious because one of ordinary skill in the art would be motivated to identify if the column/field identifiers/lineage are same after migration otherwise tracing by wrong lineage values would fail.

Regarding claim 13 (Currently Amended) MacLeod, Spitz, Mo and Li teach all the limitations of claim 12 but they don’t explicitly teach where the information identifying the manner identifies one or more of: whether any unique values in the data lineage record were modified from what the source system provided, or whether the first data structure includes any attributes that are different from the attributes in the data lineage record. 
where the information identifying the manner identifies one or more of: whether any unique values in the data lineage record were modified from what the source system provided, or whether the first data structure includes any attributes that are different from the attributes in the data lineage record (Barsness, para 0081 discloses comparing unique values in each columns between source and target to find or identifying the difference between unique values (indication of modification of unique values) “it is determined whether numbers of unique values contained in each of the first and second columns are sufficiently similar. Determining whether the numbers of unique values are similar may include determining whether the difference of the two numbers of unique values is below a predefined threshold or, alternatively, match exactly.”).
Therefore, would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention was made to incorporate the data migration of MacLeod, Spitz, Mo and Li teach into comparison of source and destination column unique values of Barsness to produce an expected result of identification of unique value mismatch during migration. The modification would be obvious because one of ordinary skill in the art would be motivated to identify if the column/field identifiers/lineage are same after migration otherwise tracing by wrong lineage values would fail.

Regarding claim 19 (Currently Amended) MacLeod, Spitz, Mo and Li teach all the limitations of claim 18 but they don’t explicitly teach where the information identifying the manner identifies one or more of: whether any unique values in the data lineage record were modified from what the source system provided, or whether the first data structure includes any attributes that are different from the attributes in the data lineage record. 
However in the same field of endeavor of data migration Barsness teaches where the information identifying the manner identifies one or more of: whether any unique values in the data lineage record were modified from what the source system provided, or whether the first data structure includes any attributes that are different from the attributes in the data lineage record (Barsness, para 0081 discloses comparing unique values in each columns between source and target to find or identifying the difference between unique values (indication of modification of unique values) “it is determined whether numbers of unique values contained in each of the first and second columns are sufficiently similar. Determining whether the numbers of unique values are similar may include determining whether the difference of the two numbers of unique values is below a predefined threshold or, alternatively, match exactly.”).
Therefore, would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention was made to incorporate the data migration of MacLeod, Spitz, Mo and Li teach into comparison of source and destination column unique values of Barsness to produce an expected result of identification of unique value mismatch during migration. The modification would be obvious because one of ordinary skill in the art would be motivated to identify if the column/field .

Claim 7, 14 and 20 are rejected under 35 U.S.C. 103 as being unpatentable over MacLeod, Stewart et al (US Patent No. 6434558), hereafter, referred to as “MacLeod”, in view of Spitz, Chuck et al (PGPUB Document No. US 20160364434), hereafter, referred to as “Spitz”, in view of Li, Mo et al (PGPUB Document No. US 20100067335), hereafter, referred to as “Mo”, in further view of Li, Haifeng et al (PGPUB Document No. US 20160140116), hereafter, referred to as “Li”, in further view of Purushothaman, Venugopal et al (US Patent No. 10430437), hereafter, referred to as “Purushothaman”.

Regarding claim 7 (Currently amended) MacLeod, Spitz, Mo and Li teach all the limitations of claim 5 but they don’t explicitly teach where the information identifies whether all or a portion of the data lineage record was included in the first data structure. 
However in the same field of endeavor of data migration Purushothaman teaches where the information identifies whether all or a portion of the data lineage record was included in the first data structure (Purushothaman, as per the instant application each portion of a lineage record represents a column/attribute , Claim 1 of Purushothaman discloses identifying difference in number of columns /attribute between target and source table which suggests identification of  whether all source column are being copied to target table and if all columns are not copied/migrated to the target table then all lineage (as per MacLeod’s teaching for column based lineage, all columns will .
Therefore, would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention was made to incorporate the data migration of MacLeod, Spitz, Mo and Li into comparison of source and destination column numbers of Purushothaman to produce an expected result of identification of errors during migration. The modification would be obvious because one of ordinary skill in the art would be motivated to identify if any column/attribute or field incorrectly gets added to destination during migration.

Regarding claim 14 (Currently amended) MacLeod, Spitz, Mo and Li teach all the limitations of claim 12 but they don’t explicitly teach where the information identifies whether all or a portion of the data lineage record was included in the first data structure. 
However in the same field of endeavor of data migration Purushothaman teaches where the information identifies whether all or a portion of the data lineage record was included in the first data structure (Purushothaman, as per the instant application each portion of a lineage record represents a column/attribute , Claim 1 of Purushothaman discloses identifying difference in number of columns /attribute between target and source table which suggests identification of  whether all source column are .
Therefore, would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention was made to incorporate the data migration of MacLeod, Spitz, Mo and Li into comparison of source and destination column numbers of Purushothaman to produce an expected result of identification of errors during migration. The modification would be obvious because one of ordinary skill in the art would be motivated to identify if any column/attribute or field incorrectly gets added to destination during migration.

Regarding claim 20 (Currently amended) MacLeod, Spitz, Mo and Li teach all the limitations of claim 18 but they don’t explicitly teach where the information identifies whether all or a portion of the data lineage record was included in the first data structure. 
However in the same field of endeavor of data migration Purushothaman teaches where the information identifies whether all or a portion of the data lineage record was included in the first data structure (Purushothaman, as per the instant application each portion of a lineage record represents a column/attribute , Claim 1 of .
Therefore, would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention was made to incorporate the data migration of MacLeod, Spitz, Mo and Li into comparison of source and destination column numbers of Purushothaman to produce an expected result of identification of errors during migration. The modification would be obvious because one of ordinary skill in the art would be motivated to identify if any column/attribute or field incorrectly gets added to destination during migration.


Response to Arguments 

I.	35 U.S.C §103
Applicant’s arguments filed on 5/19/2021 have been fully considered but are deemed to be moot in view of new ground of rejections presented in this Office Action. 




Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ABDULLAH A DAUD whose telephone number is (469)295-9283.  The examiner can normally be reached on M~F: 9:30 am~6:30 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ashish Thomas can be reached on 571-272-0631.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO 






/ABDULLAH A DAUD/Examiner, Art Unit 2164